Case: 17-60481      Document: 00514452780         Page: 1    Date Filed: 05/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 17-60481                           May 1, 2018
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GLENN MICHAEL BONANO, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:12-CR-12-1


Before DAVIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Glenn Michael Bonano, Jr., federal prisoner # 16588-043, moves this
court for leave to proceed in forma pauperis (IFP) in his appeal of the district
court’s denial of a sentence reduction under 18 U.S.C. § 3582(c)(2). “To proceed
on appeal in forma pauperis, a litigant must be economically eligible, and his
appeal must not be frivolous.” Jackson v. Dallas Police Dept., 811 F.2d 260,
261 (5th Cir. 1986); see 28 U.S.C. § 1915(a), (e)(2). Bonano has not established


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60481     Document: 00514452780     Page: 2   Date Filed: 05/01/2018


                                  No. 17-60481

his financial eligibility to proceed IFP. See Adkins v. E.I. DuPont de Nemours
& Co., 335 U.S. 331, 339 (1948). Nor has he shown that the appeal raises a
nonfrivolous challenge to the district court’s determination that he was not
eligible for a sentence reduction in light of the guidelines error in his favor at
sentencing. As a result of that error, the applicable range under the amended
guideline is greater than the range applied at sentencing. The IFP motion is
thus DENIED, and the appeal is DISMISSED AS FRIVOLOUS.                        See
§ 3582(c)(2); Baugh v. Taylor, 117 F.3d 197, 201-02 & n.24 (5th Cir. 1997);
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.




                                        2